DETAILED ACTION
Status of Application
1.	The claims 1-3 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soudier et al (US 2016/0318814).
	Regarding claim 1, Soudier et al teaches a silico-aluminate aggregate and refractory produced therefrom (see Abstract), wherein the content of Al2O3 is 70-95 wt% (see claim 1) and the Fe2O3 content is up to 5 wt% (ibid.). An embodiment is taught wherein the Fe2O3 content is 1.9 wt% (see paragraph 0067). While no exemplary embodiment is taught having an Al2O3 content falling within the corresponding range of the instant claim, one of ordinary skill would have arrived at a content in the range of 35-80 wt% through routine optimization and experimentation. The 70-80 wt% portion of the Soudier range significantly overlaps that of the instant claims, and Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.  
Soudier et al teaches that firing can take place at a temperature of up to 1500 °C, with 1300 °C specifically mentioned (see paragraphs 0022 and 0049). The presence of firing temperature and time teachings indicates that Soudier necessarily teaches a firing condition determination step to determine T and t values. Fe2O3 concentration is also a necessarily determined value, and the stage in the Soudier process at which this concentration is determined can be considered part of the firing condition determination step. As such, these limitations of claim 1 are met by the prior art of record. 
The Soudier process involves raising the temperature to the target temperature, thus meeting the temperature rise firing step of the instant claim. 
As shown above, Soudier teaches Fe2O3 contents falling within the bounds of Formula (1) of the instant claim and teaches a range for this component additionally overlapping the 1.2-2.5 wt% range. Soudier further teaches a firing temperature, T, that can be 1300°C and thus meet the Formula (2) limitation. The firing time, t, is greater than 0 and thus meets the Formula (3) limitation. 
It is apparent that the overlapping T and t ranges taught by Soudier would lead to embodiments wherein the P parameter of the instant claims has a value such that its relationship to Fe2O3 meets the Formula (5) limitation. Table 2 of the instant Specification indicates a maximum amount of Fe2O3 for sever temperature and time combinations. Each of these temperature/time treatment parameters fall into the ranges taught by Soudier (see paragraph 0049), and as discussed above, the Fe2O3 content can also overlap the range of the instant claims, and be below e.g. the 1.44 wt% value of said Table 2. It would therefore have been well within the ability of one of ordinary skill in the art to, through routine optimization and experimentation with the Soudier ranges, arrive at a combination meeting the treatment as described by applicant through the five formulas of claim 1. This is because firing temperature and time and Fe2O3 content are all taught by Soudier to be result effective variables, and thus one would have had motivation to experiment with said variables in order to optimize the properties of the resultant refractory. Many such combinations would meet the limitation in terms of P in relation to Fe2O3 content as described by Formula (5). Performing such a heat treatment would constitute a determination step equivalent to that of the instant claim, even if the prior art does not teach that the precise formula limitations of instant claim 1 are intended to be met. As such, the further limitations of instant claim 1 are met by Soudier, and the claim is obvious and not patentably distinct over the prior art of record. 
Regarding claim 2, Soudier teaches the inventive Fe2O3 range prior to teaching the inventive firing temperatures and times. To one of ordinary skill carrying out the Soudier method, this would constitute first determining the Fe2O3 content, and thereafter determining T and t values. As discussed above, this aforementioned determination of T and t from the Soudier teachings would necessarily be a step wherein values meeting the Formulas (2-5) limitations are met, even if one is not consciously attempting to arrive at values that are mathematically described in the same way as in the instant claims.
Regarding claim 3, as discussed above, Soudier teaches that the Fe2O3 content is 5.0 wt% or less. This range overlaps and thus renders obvious the range of instant claim 3. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. As above, it is apparent from the disclosure in Table 2 of the instant Specification that temperature and time amounts that cause the P parameter to meet the formula (5) limitation are well within the ranges taught by Soudier. Therefore, routine optimization and experimentation with Soudier would lead a skilled artisan to P parameter embodiments meeting the instant claim limitations when Fe2O3 content is 2.0-2.2 wt%. This would meet the instant claim limitations even in the even that one of ordinary skill in the art did not consciously select the parameters to meet a P value defined in the precise way as in the instant claims. 
Conclusion
8.	No claim is allowed.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW30 July 2021